Citation Nr: 1106698	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for service-
connected perforation of the liver and cecum status-post 
cholecystectomy.
	
2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to a service-connected 
disability.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to a service-connected 
disability.   


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to September 
1983, during peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA), St. Louis, Missouri, Regional Office (RO), which 
inter alia denied an increased (compensable) rating for service-
connected perforation  of the liver and cecum status-post 
cholecystectomy and denied service connection for GERD and IBS.  
The Veteran disagreed with such decisions and subsequently 
perfected an appeal.   

During the pendency of his appeal, the Veteran relocated to the 
St. Petersburg, Florida, area.  Thus, jurisdiction of his claims 
file was transferred to the St. Petersburg RO.   

In December 2009, the Board remanded the increased rating claim 
to the AMC/RO for additional development, including the obtaining 
of any outstanding treatment records and a new VA examination to 
determine the severity of the Veteran's service-connected 
perforation of the liver and cecum status-post cholecystectomy 
disability.  That development was completed and the case was 
returned to the Board for appellate review.  As will be discussed 
herein, the Board finds that the agency of original jurisdiction 
(AOJ) substantially complied with the December 2009 remand orders 
and no further action is necessary in this regard.  See D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

The issues of entitlement to service connection for GERD and IBS, 
also claimed as secondary to a service-connected disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  As the medical evidence indicates that it is not possible to 
distinguish the Veteran's constipation, nausea, and diarrhea 
symptomatology from his service-connected liver/cecum disability 
and his non-service-connected IBS disability, the Board resolves 
reasonable doubt in the favor of the Veteran and attributes all 
constipation, nausea, and diarrhea symptomatology to his service-
connected perforation of the liver and cecum status-post 
cholecystectomy.    

2.  The manifestations of Veteran's service-connected perforation 
of the liver and cecum status-post cholecystectomy more closely 
approximates moderate symptoms such as pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps alternating 
with diarrhea) or abdominal distension.  

3.  The competent medical evidence does not show that the 
Veteran's service-connected perforation of the liver and cecum 
status-post cholecystectomy are so exceptional or unusual that 
referral for extraschedular consideration by the designated 
authority is required.  Further, evidence of unemployability is 
not raised by the record.     


CONCLUSION OF LAW

The criteria for an increased (compensable) rating of 10 percent 
disabling, but no higher, for service-connected perforation of 
the liver and cecum status-post cholecystectomy are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.10, 4.114, 
Diagnostic Code 7301 (2010); Francisco v. Brown, 7 Vet. App. 55 
(1994); Mittleider v. West, 11 Vet. App. 181 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The VCAA duty to notify pertinent to the Veteran's increased 
rating claim was satisfied by December 2005 and January 2010 
letters.  These letters fully addressed all three notice 
elements; informed the Veteran of what evidence was required to 
substantiate his claim; and of the Veteran's and VA's respective 
duties for obtaining evidence.  A  November 2007 attachment to a 
notice letter also informed the Veteran of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, 19 Vet. App. 
473.  

While the November 2007 and January 2010 letters were issued 
after the initial May 2006 rating decision, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that VA could cure such a timing problem by readjudicating 
the Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a statement 
of the case could constitute a readjudication of the Veteran's 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In 
the instant case, after the November 2007 and January 2010 
letters were issued, the Veteran's claim was readjudicated in the 
December 2010 Supplemental Statement of the Case.  Therefore, any 
defect with respect to the timing of the November 2007 and 
January 2010 VCAA notice letters have been cured.

Further, the Board acknowledges a decision from the Court that 
provided additional guidance on the content of the notice that is 
required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The Board points out that the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the Court's 
holding in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
medical records, and statements submitted by or on behalf of the 
Veteran.  There is no indication of relevant, outstanding records 
which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination report dated March 2010 
regarding the Veteran's service-connected perforation of the 
liver and cecum status-post cholecystectomy.  The VA examination 
report obtained is thorough and contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Further, as noted, in the December 2009 remand, the 
Board also remanded the Veteran's increased rating claim in order 
to obtain outstanding treatment records regarding the Veteran's 
liver/cecum disability.  In a January 2010 VCAA notice letter, 
the AMC/RO requested that the Veteran "furnish the dates and 
places of treatment" for "any and all health care providers who 
have provided treatment" for "perforation residuals of the 
liver and cecum."  The Veteran did not respond with such 
information, and he has not argued that he sought any treatment 
for his liver/cecum and although he argued that he received 
treatment from November 2008 at the Gainesville VAMC or continues 
to seek such treatment, review of such records, to include 
treatment until February 2010, is negative for any such 
treatment.    

As the AOJ attempted to obtain any outstanding treatment records 
identified by the Veteran, in light of the issuance of the 
January 2010 VCAA notice letter, and provided the Veteran with a 
new VA examination regarding his perforation of the liver and 
cecum status-post cholecystectomy disability, the Board finds 
that the AOJ substantially complied with the December 2009 remand 
orders and no further action is necessary in this regard.  See 
D'Aries, supra.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating claim.

Legal Criteria and Analysis of the Increased Rating Claim 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14. 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary. 

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

The Veteran's disability is currently rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7399-7301.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
disability rating assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, 
or residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be as follows: the first 
two digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body involved, in 
this case, the digestive system, and the last two digits will be 
"99" for all unlisted conditions.  Then, the disability is 
rated by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 4.27.  
In this case, the RO has determined that the diagnostic code most 
analogous to the Veteran's disability is Diagnostic Code 7301, 
which pertains to adhesions of peritoneum.

Diagnostic Code 7301 provides ratings for adhesions of 
peritoneum.  Mild adhesions of peritoneum are rated as 
noncompensable (zero percent).  Moderate adhesions of peritoneum, 
pulling pain on attempting work or aggravated by movements of the 
body, or occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension, are 
rated 10 percent disabling.  Moderately severe adhesions of 
peritoneum, partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain, are rated 30 percent disabling.  Severe adhesions of 
peritoneum, definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distension, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage, are rated 
50 percent disabling.

A Note to Diagnostic Code 7301 provides that ratings for 
adhesions will be considered when there is history of operative 
or other traumatic or infectious (intraabdominal) process, and at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, presence of pain.  38 
C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.

Evidence relevant to the severity of the Veteran's service-
connected perforation of the liver and cecum status-post 
cholecystectomy includes treatment records from the VAMC in 
Columbia, Missouri, revealing complaints of abdominal pain, 
diarrhea, and bowel urgency.  See November 2005 Primary Care 
Provider Follow-Up Note March 2006 Gastrointestinal Fellow Clinic 
Note.  

The Veteran underwent a VA examination in April 2006 regarding 
his digestive conditions.  The examiner noted a history of 
gunshot wound with trauma to the digestive system.  He was 
assessed with GERD and IBS.  The examiner noted no effects of 
GERD on occupation or activities of daily living and significant 
effects on occupation of IBS with decreased mobility, increased 
absenteeism as a police officer.  See April 2006 VA Digestive 
Conditions Examination Report.  

The Veteran continued to receive treatment at the VAMC in 
Tallahassee, Florida for complaints of frequent diarrhea, bowel 
urgency, and reflux symptoms.  See December 2006 Primary Care 
Note; November 2007 Gastrointestinal Fellow Clinic Note; April 
2008 Primary Care Note. 
 
The Veteran underwent another VA examination in March 2010.  The 
examiner noted the Veteran's history of a shotgun wound to the 
right forearm and abdomen with injuries including perforation of 
cecum and injuries to the liver and intestines and an exploratory 
laparotomy and cholecystectomy at the time of the injuries.  The 
Veteran reported that since the shotgun wound, he suffers from 
diarrhea and constipation.  Upon physical examination, there were 
no areas of abdominal tenderness or organomegaly, no evidence of 
ascites, no portal hypertension, and no chronic liver disease, 
such as signs of jaundice, palmer erythema, or spider angiomata.  
The examiner assessed shotgun wound, status-post exploratory 
laparotomy and cholecystectomy (not currently active); GERD 
(currently active); and IBS (currently active).  See March 2010 
VA Esophagus and Hiatal Hernia Examination Report.   

The March 2010 examiner opined that he "cannot conclude that the 
Veteran's current symptoms of diarrhea and constipation are 
related to his shotgun injury without resorting to mere 
speculation," and he "cannot conclude that the Veteran's 
complaints of constipation, diarrhea, and isolated episodes of 
nausea are related to his service-connected perforation of the 
liver and cecum from his shotgun wound injury v[ersus] IBS 
without resorting to mere speculation."  The examiner also noted 
that "there is no objective evidence linking the Veteran's 
shotgun wound and injuries sustained from that wound to IBS."  
See id.  Thus, because the medical evidence indicates that it is 
not possible to distinguish the Veteran's constipation, nausea, 
and diarrhea symptomatology from his service-connected 
liver/cecum disability and his non-service-connected IBS 
disability, the Board resolves reasonable doubt in the favor of 
the Veteran and attributes all constipation, nausea, and diarrhea 
symptomatology to his service-connected perforation  of the liver 
and cecum status-post cholecystectomy.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (finding that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the Veteran's favor, clearly dictates that such signs 
and symptoms be attributed to the service-connected condition).

The Veteran also provided a statement from a college friend 
(K.D.) who reported that the Veteran suffered from digestive 
problems as early as 1985.  See May 2010 "Statement in Support 
of Claim," VA Form 21-4138.  The Veteran's wife reported that he 
has had digestive problems, including heartburn, intestinal 
irritation, and frequent diarrhea, since January 1984 which 
interfered with social and physical activities.  See June 2008 
"Statement in Support of Claim," VA Form 21-4138.  The Veteran 
also submitted statements from his sister, mother, and two co-
workers (V.B. and L.L.O.) to the effect that his indigestion and 
frequent diarrhea have affected his work and duties as a police 
officer.  See January 2006 Type-Written Statement from the 
Veteran's Sister; January 2006 "Statement in Support of Claim," 
VA Form 21-4138 (from the Veteran's Mother, V.B., and L.L.O.).  
Such statements tend to indicate that the Veteran was having 
problems with indigestion and diarrhea as early as 1984 and he 
has problems at work due to such symptomatology.    

The Veteran and those witnessing his symptomatology are competent 
to report his symptomatology as this comes to him and those 
witnessing his symptomatology first-hand.  38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  Further, the Board finds the 
Veteran's and other supporting lay statements regarding having 
episodes of constipation or alternating diarrhea or abdominal 
distention that interfere with his work credible as the 
statements are consistent with the evidence of record.  

Based on the above evidence, the Board finds that the Veteran's 
service-connected perforation of the liver and cecum status-post 
cholecystectomy more nearly approximates the criteria for a 10 
percent rating.  Taken all together and giving the Veteran the 
benefit of the doubt, the Board finds the evidence of record 
indicates that the Veteran's perforation  of the liver and cecum 
status-post cholecystectomy is manifested by moderate symptoms 
such as pulling pain on attempting work;  aggravated by movements 
of the body; or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distension.  The medical evidence is consistent with the 
Veteran's statements and lay evidence of record.  

In sum, the preponderance of the evidence is in the Veteran's 
favor regarding his increased rating claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  As such, the Veteran is 
entitled to a 10 percent disability rating , but no higher, for 
his service-connected perforation  of the liver and cecum status-
post cholecystectomy disability, for the entire period of this 
appeal.    

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular evaluation for the Veteran's service-connected 
perforation  of the liver and cecum status-post cholecystectomy 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court 
has held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 
(1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected perforation  of 
the liver and cecum status-post cholecystectomy disability with 
the established criteria found in the rating schedule.  As 
discussed in detail above, the Veteran's liver/cecum 
symptomatology is fully addressed by the respective rating 
criteria under which such disability is rated.  There are no 
additional symptoms of his disability that are not addressed by 
the rating schedule.  Therefore, the Board finds that rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology for his service-connected disability.  As such, 
the Board finds that the rating schedule is adequate to evaluate 
the Veteran's disability picture.  Moreover, even if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
finds that there are no attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  In this regard, significantly, although the 
Veteran and other witnesses complained that the Veteran's 
liver/cecum symtomatology (specifically frequent diarrhea) caused 
him to miss work or effected his ability to work (see January 
2006 Type-Written Statement from the Veteran's Sister; January 
2006 "Statement in Support of Claim," VA Form 21-4138 (from the 
Veteran's Mother, V.B., and L.L.O.) and he eventually quit his 
job as a result of digestive problems (see March 2010 Type-
Written Statement from the Veteran), there is no evidence that 
such disability causes marked interference with employment.  
Further, the evidence fails to show that the disability picture 
created by the perforation of the liver and cecum status-post 
cholecystectomy is exceptional or unusual.  Consequently, the 
Board concludes that referral of this case for consideration of 
an extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

In addition, the Board has considered whether a staged rating is 
appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would warrant 
the assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
service-connected disabilities.  Therefore, the Board finds that 
no further consideration of a TDIU is warranted.  




ORDER

Entitlement to an increased (compensable) rating of 10 percent 
disabling, but no higher, for service-connected perforation  of 
the liver and cecum status-post cholecystectomy is granted, 
subject to the laws and regulations governing payment of monetary 
benefits.


REMAND

The Veteran also seeks service connection for GERD and IBS, to 
include as secondary to a service-connected disability.  Although 
the Board regrets the additional delay, further development is 
needed prior to adjudicating the merits of the claims.

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  A 
medical opinion may not be discounted solely because the examiner 
did not review the claims file.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  Further, the Court has held that "a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, a medical opinion cannot be 
disregarded solely on the rationale that the medical opinion is 
based on a history provided by the veteran.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006).  On the other hand, the Board may reject 
a medical opinion if the Board finds that other facts present in 
the record contradict the facts provided by the veteran that 
formed the basis for the opinion.  The Board should evaluate the 
credibility and weight of the history upon which the opinion is 
predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Review of the record reveals that the Veteran was provided with a 
VA examination regarding the etiology of his GERD and IBS 
disabilities.  See March 2010 VA Esophagus and Hiatal Hernia 
Examination Report.  Although the March 2010 examiner provided 
opinions regarding the Veteran's secondary service connection 
claims, specifically that the Veteran's GERD and IBS disabilities 
were not related to his service-connected residual injuries from 
a shotgun wound, the examiner failed to provide opinions on 
whether the Veteran's GERD and IBS disabilities are otherwise 
related to the Veteran's active duty service.  The examiner also 
failed to provide a complete rationale for the negative nexus 
opinions provided.  Therefore, the Board finds such examination 
inadequate to decide the claim.  As such, an addendum to the 
March 2010 VA Examination Report regarding the service connection 
claims for GERD and IBS, or a new VA examination, if the March 
2010 examiner is not available, is necessary to ascertain whether 
the Veteran's GERD and IBS disabilities are related to service, 
or aggravated by any service-connected disability.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(c)(4) (2010).  

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following action:
  
1.  The claims folder should be returned 
the same VA examiner who conducted the 
March 2010 VA examination at Gainesville 
VAMC for clarification of his opinion as 
to whether the Veteran's GERD and IBS 
disabilities are related to service.  
A complete rationale should be provided 
for any opinion.  Further, the examiner 
should provide an opinion regarding 
whether the Veteran's GERD disability 
is related to, proximately due to, or 
aggravated by any service-connected 
disability.  A complete rationale should 
be provided for any opinion.  The examiner 
should also provide an opinion regarding 
whether the Veteran's IBS disability 
is related to, proximately due to, or 
aggravated by any service-connected 
disability, including hypertension.  A 
complete rationale should be provided for 
any opinion.  

If the March 2010 VA examiner is not 
available, the Veteran should be provided 
a new VA examination regarding his GERD 
and IBS disabilities.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
GERD disability is related to the 
Veteran's service.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
IBS disability is related to the 
Veteran's service.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any GERD disability is 
related to, proximately due to, or 
aggravated by any of the Veteran's 
service-connected disabilities.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any IBS disability is 
related to, proximately due to, or 
aggravated by any of the Veteran's 
service-connected disabilities.  

A complete rationale should be provided 
for any opinion.  The claims folder should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with examination and the report should 
state that such review has been 
accomplished.

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claims 
for GERD and IBS, taking into account any 
newly obtained evidence.  If the service 
connection claims remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case as to the issues remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


